DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-8 in the reply filed on 06 AUG 2021 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 AUG 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopinath ‘509 (U.S. Patent 7,211,509).
Claim 1 – Gopinath ‘509 teaches a substrate processing method (Abstract) comprising:
placing a substrate on a stage provided inside a processing container (Column 4 Lines 46-49); and
forming a ruthenium film on the substrate (Column 5 Lines 4-11),
wherein forming the ruthenium film comprises repeating a cycle (Column 5 Lines 13-44) including:
supplying a ruthenium-containing gas and a CO gas into the processing container (Column 5 Lines 4-11, ruthenium precursor and e.g. carbon monoxide (CO); Column 4 Lines 24-35, e.g. triruthenium dodecacarbonyl (Ru3(CO)12) as ruthenium precursor); and
stopping the supply of the ruthenium-containing gas and the CO gas into the processing container and exhausting a gas within the processing container (Column 5 Lines 11-12).
Claim 2 - Gopinath ‘509 teaches the substrate processing method of Claim 1, wherein supplying the ruthenium- containing gas and the CO gas comprises supplying the ruthenium-containing gas such that a timing of supplying the ruthenium-containing gas overlaps a timing of supplying the CO gas (Column 5 Lines 4-11, a vapor mixture comprising both elements is provided; there is necessarily overlap in the supply if they are simultaneously present).
Claim 8 - Gopinath ‘509 teaches the substrate processing method of Claim 1, wherein forming the ruthenium film comprises, after performing the repeated cycle, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath ‘509.
Claim 6 - Gopinath ‘509 teaches the substrate processing method of Claim 1, but does not expressly teach or suggest wherein supplying the ruthenium- containing gas and the CO gas comprises supplying the CO gas before a timing of starting the supply of the ruthenium-containing gas.  Gopinath ‘509 discloses embodiments (e.g. Figures 3A and 3B, Column 5 Line 63 – Column 6 Line 4) where a cyclic deposition process akin to ALD is performed.  Gopinath ‘509 Column 5 Lines 29-45 teach that the precursors may be introduced separately with purge steps between both precursors (e.g. A-P-B-P).  Figure 3B discloses introduction of the co-reactant (oxygen exemplified; however, Gopinath ‘509 Column 5 Lines 4-8 discloses oxygen and CO as known alternatives) before the ruthenium precursor (ruthenocene exemplified; however, Gopinath ‘509 Column 4 Lines 24-26 discloses ruthenocene and Ru3(CO)12 as known alternatives).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Gopinath ‘509 to select CO and Ru3(CO)12 as precursors and further to select a cyclic deposition scheme where CO is introduced before Ru3(CO)12, since Gopinath ‘509 teaches the suitability of both materials for the purpose of forming a ruthenium layer and teaches the particular introduction order as a suitable method for forming a ruthenium layer. 
Claim 7 - Gopinath ‘509 teaches the substrate processing method of Claim 1, but does not expressly teach or suggest wherein supplying the ruthenium- containing gas and the CO gas comprises stopping the supply of the CO gas after a timing of stopping the supply of the ruthenium-containing gas.  Gopinath ‘509 discloses embodiments (e.g. Figures 3A and 3B, Column 5 Line 63 – Column 6 Line 4) where a cyclic deposition 3(CO)12 as known alternatives).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Gopinath ‘509 to select CO and Ru3(CO)12 as precursors and further to select a cyclic deposition scheme where CO is introduced after Ru3(CO)12, since Gopinath ‘509 teaches the suitability of both materials for the purpose of forming a ruthenium layer and teaches the particular introduction order as a suitable method for forming a ruthenium layer.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinath ‘509 as applied to claim 2 above, and further in view of Ishizaka ‘433 (U.S. PGPub 2016/0240433).
Claim 3 – Gopinath ‘509 teaches the substrate processing method of Claim 2, but does not teach or suggest wherein supplying the ruthenium- containing gas and the CO gas comprises supplying the CO gas before a timing of starting the supply of the ruthenium-containing gas.  The claim as presented requires both overlapping timing of the supply of the ruthenium-containing gas and the CO gas (from Claim 2) and the CO gas supply starting before a timing of starting the ruthenium-containing gas.  The embodiments of Gopinath ‘509 either teach simultaneous supply (e.g. Column 5 Lines 3(CO)12, and a mixture of CO and Ru3(CO)12 is then flowed into the chamber (Ishizaka ‘433 PG 0101).  After a set time, the CO flow is diverted to enter the chamber directly as opposed to entering via the ruthenium chamber (Ishizaka ‘433 PG 0105).  This process is repeated until a desired thickness of film is deposited (Ishizaka ‘433 PG 0108).  The gas flow corresponding to step S13 is referred to as a stabilizing gas flow in Figure 7.  With reference to PG 0098-0108, and more specifically PG 0102, 0106, and 0107, Ru3(CO)12 is subject to decomposition reactions yielding elemental ruthenium and CO (PG 0102).  This decomposition reaction can be buffered or even reversed by supplying CO gas with Ru3(CO)12 (PG 0107); the presence of CO in the chamber prior to introduction of Ru3(CO)12 would have the same effect.  The degree of buffering advantageously allows control of the nucleation properties of the elemental ruthenium (PG 0107).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Gopinath ‘509 to use the ruthenium supply method of Ishizaka ‘433, as Gopinath ‘509 teaches a method of forming ruthenium films using Ru3(CO)12 and CO as reactants and Ishizaka ‘433 teaches a method of forming ruthenium films using the same reactants where CO is controllably introduced with or without Ru3(CO)12, and wherein the control of CO introduction advantageously allows for control of the nucleation properties of deposited ruthenium.  Since the CO forms the 3(CO)12 and then conveys it to the deposition chamber, it must be introduced to the ruthenium source before Ru3(CO)12 can be supplied to the chamber.
Claim 4 – Gopinath ‘509 / Ishizaka ‘433 teach the substrate processing method of Claim 3, wherein supplying the ruthenium- containing gas and the CO gas comprises stopping the supply of the CO gas after a timing of stopping the supply of the ruthenium-containing gas (e.g. Ishizaka ‘433 Figure 5; the CO gas is continuously supplied; however, the gas alternately flows through the ruthenium source chamber (T1 periods, Figure 5) and bypasses it while still flowing to the chamber (Ishizaka ‘433 T2 periods, Figure 5).  Ishizaka ‘433 Figure 5 shows termination of the CO gas flow after termination of the Ru3(CO)12 flow).  
Claim 5 – Gopinath ‘509 / Ishizaka ‘433 teaches the substrate processing method of Claim 4, wherein forming the ruthenium film comprises, after performing the repeated cycle, continuously supplying the ruthenium-containing gas and the CO gas into the processing container (Gopinath ‘509 Column 5 Lines 4-8 and 13-28; introduction of the ruthenium precursor and the optional oxidizer together is known, and cyclic repetition of the introduction step is known.  Since each simultaneous introduction step has an arbitrary length, any simultaneous supply after the second simultaneous introduction reads on the continuous supply limitation of this claim.  Applicant has not provided a definition which imparts any particular length of time for an introduction to be deemed continuous.  Alternatively, Ishizaka ‘433 teaches e.g. at least 4 T1 cycles where both gases are flowing; any cycle after the second cycle, since the second cycle is the repeated cycle, reads on the continuous supply limitation of this claim for the same reasons provided above.  Alternatively, Figure 7 of Ishizaka ‘433 and PG 0124-0126 expressly disclose a continuous deposition process after the cyclic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MICHAEL G MILLER/             Examiner, Art Unit 1712     

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712